COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


  LILLI M. HEINRICH,                              §

         Appellant/Cross-Appellee,                §
                                                          No. 08-15-00328-CV
  v.                                              §
                                                                  Appeal from the
  MICHAEL V. CALDERAZZO, MARK                     §
  AUSTIN, STANLEY HAYS, TYLER                                County Court at Law No. 3
  GROSSMAN, RALPH JOHNSON,                        §
  JERRY VILLANUEVA, WILLIAM F.                                of El Paso County, Texas
  STUDER, TERRI GARCIA, DR.                       §
  ROBERT D. TOLLEN, JOHN DAVIS III,                              (TC# 2004-2313)
  et al.,                                         §

         Appellees/Cross-Appellants.              §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment.   We therefore affirm the judgment of the court below.        We further order that

Appellees/Cross-Appellants recover from Appellant/Cross-Appellee and her sureties, if any, see

TEX.R.APP.P. 43.5, on the judgment and all costs of this appeal, for which let execution issue.

This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 28TH DAY OF NOVEMBER, 2018.

                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.